J-A05011-22 & J-A05012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.J.T., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1210 MDA 2021

                Appeal from the Decree Entered August 18, 2021
         In the Court of Common Pleas of Berks County Orphans’ Court
                               at No(s): 87410


    IN THE INT. OF: J.J.T., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: G.P., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1211 MDA 2021

                Appeal from the Decree Entered August 18, 2021
         In the Court of Common Pleas of Berks County Orphans’ Court
                               at No(s): 87410

BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                       FILED: MARCH 24, 2022

        J.T. (“Father”) and G.P. (“Mother”) appeal from the decrees entered on

August 18, 2021, which involuntarily terminated their parental rights to J.J.T.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05011-22 & J-A05012-22



(“Child”), their minor son born in November 2019.1 After review, we affirm

the decrees.

        We summarize the relevant facts and procedural history as follows.

Father and Mother are in a relationship. They are unmarried. Although both

share children with other partners, Child is their first child together. Father

and Mother’s involvement with Berks County Children and Youth Services

(“BCCYS” or “agency”) predates Child’s birth. BCCYS was involved with Father

since 2006 due to Father’s “unstable housing, domestic violence, and

substance abuse.” N.T., 6/21/21, at 158. BCCYS was involved with Mother

since    2014   “regarding     concerns        of   inappropriate   parenting,   lack   of

supervision, unstable housing, truancy, domestic violence, medical neglect,

unstable mental health, and substance abuse.” Id. Father and Mother do not

have custody of any of Child’s older half-siblings.2                In fact, following a

dependency case, the court involuntarily terminated Mother’s parental rights

to Child’s half-sister six months before Child was born. N.T., 6/21/21, at 158.




____________________________________________


1 Father’s appeal was docketed at 1210 MDA 2021. Mother’s appeal was
docketed at 1211 MDA 2021. Because both appeals are assigned to this panel
and involve overlapping facts and the same child, hearing, and orphans’ court
opinion, we address both cases in one memorandum.

2Father is the parent of seven children besides Child. N.T., 6/21/21, at 137.
One is deceased and the other six live with their mothers. Id. Mother is the
parent of five children besides Child: two children are being raised by their
godmother, one child is being raised by her grandmother, one child was
adopted, and one child is deceased. Id. at 125, 133.

                                           -2-
J-A05011-22 & J-A05012-22



       Mother received little prenatal care during her pregnancy with Child.

Despite having a sexually transmitted infection that was potentially

transmissible during childbirth, Mother missed her last treatment.      Shortly

after Child was born, the hospital admitted Child to the neonatal intensive care

unit (“NICU”) to treat him for the infection. This treatment was successful,

and the hospital discharged Child from the NICU on November 24, 2019. N.T.,

6/21/21, at 205 (Exhibit 5); id. at 190 (Exhibit 1).

       That same day, BCCYS sought and obtained an emergency custody

authorization to remove Child from Father and Mother’s care. The emergency

custody authorization was based on the parents’ significant history with the

agency and indications that their current circumstances were unstable. See

N.T., 6/21/21, at 197-98 (Exhibit 2). BCCYS initially placed Child with kin,

but Child moved to a foster home several months later. Id. at 159 and 160.

       On December 4, 2019, the juvenile court adjudicated Child dependent

pursuant to Sections 6302(1) and (10) of the Juvenile Act.3            It found

dependency based upon clear and convincing evidence of inappropriate


____________________________________________


3 See 42 Pa.C.S.A. § 6302(1) (defining a dependent child as one “without
proper parental care or control, subsistence, education as required by law, or
other care or control necessary for his physical, mental, or emotional health,
or morals”); 42 Pa.C.S.A. § 6302(10) (defining a dependent child as one “born
to a parent whose parental rights with regard to another child have been
involuntarily terminated under 23 Pa.C.S.A. § 2511 . . . within three years
immediately preceding the date of birth of the child and conduct of the parent
poses a risk to the health, safety or welfare of the child”).


                                           -3-
J-A05011-22 & J-A05012-22



parenting, lack of supervision, unstable housing, truancy, domestic violence,4

medical neglect, unstable mental health, and substance abuse. N.T., 6/21/21,

at 202 (Exhibit 5). It also found aggravated circumstances against Mother

based upon the recent termination of parental rights with respect to Child’s

half-sibling, but it ordered BCCYS to provide reasonable efforts to Mother. Id.

at 208 (Exhibit 6).

       The juvenile court tasked Father and Mother with addressing areas of

instability in their lives. Specifically, it ordered Father and Mother to cooperate

with parenting education; submit to evaluations for mental health, drug and

alcohol, and domestic violence, and any recommended treatment; submit to

random urinalysis; engage in casework sessions with BCCYS’s service

providers; “[e]stablish[] and maintain[] stable and appropriate housing and




____________________________________________


4 This history included, inter alia, seven temporary protection from abuse
(“PFA”) orders against Father obtained by Father’s former partners spanning
2005 to 2017. N.T., 6/21/21, at 192 (Exhibit 1); id. at 205 (Exhibit 4); id. at
712-846 (Exhibits 50-68). In six of those matters, the complainants withdrew
their petitions before, or did not appear for, a hearing on a final order. Id.
At the time of Child’s adjudication, Father was subject to a final order granting
protection for four years in the seventh matter. Id.

Mother also had a PFA history. Two final orders were entered against her.
N.T., 6/21/21, at 192 (Exhibit 1); id. at 205 (Exhibit 4); id. at 380-401
(Exhibits 31-33). The first was obtained by a family friend in 2012. Id. at
192 (Exhibit 1). The second was obtained in 2017 by Mother’s former partner
on his behalf and on behalf of Mother’s child after he alleged Mother
threatened him and neglected the child, and the child was covered in burns
and had an infection. Id.

                                           -4-
J-A05011-22 & J-A05012-22



income;” and participate in supervised visitation with Child with appropriate

interactions. N.T., 6/21/21, at 203 (Exhibit 4).

       On September 24, 2021, ten months after BCCYS removed Child, the

agency filed petitions seeking to involuntarily terminate the parental rights of

Father and Mother.          Both petitions sought termination pursuant to 23

Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), and (b). The orphans’ court appointed

Gary S. Fronheiser, Esquire, to represent Child,5 Mary C. Favinger, Esquire, to

represent Mother, and Emily B. Cherniack, Esquire, to represent Father.

       The orphans’ court conducted a hearing on June 21, 2021.          BCCYS

presented the testimony of its caseworker, Caitlyn Flemming.            It also

presented the testimony of the two service providers who conducted casework

and/or parenting education sessions and supervised visits between Father,

Mother, and Child: Vicky Acevedo, an employee of Partners in Parenting, and

Cheri Kopycienski, a caseworker employed by Child & Family First.            In

addition, several individuals testified as expert and fact witnesses: Andrea


____________________________________________


5  Attorney Fronheiser served as Child’s guardian ad litem (GAL) in his
dependency case. In an order entered March 10, 2021, the orphans’ court
appointed Attorney Fronheiser as Child’s legal counsel and GAL in the
contested termination of parental rights matter. Notably, the order does not
contain any indication that the orphans’ court determined whether Attorney
Fronheiser could represent Child without conflict. Nevertheless, because Child
was less than two years old and his preference is unknowable, the Adoption
Act does not require appointment of another lawyer to fulfill the counsel
requirement set forth at 23 Pa.C.S.A. § 2313(a). See In re T.S., 192 A.3d
1080, 1090 (Pa. 2018). Attorney Fronheiser submitted briefs in each appeal
in support of affirmance.

                                           -5-
J-A05011-22 & J-A05012-22



Karlunas, a licensed clinical social worker with Commonwealth Clinic Group

(“CCG”) who conducted a domestic violence and mental health evaluation of

Father; Julie Karaisz, who oversaw Father’s domestic violence treatment at

CCG; and Kenneth Terry Rohrbach, a psychotherapist who oversaw Mother’s

domestic violence treatment at CCG. In addition, BCCYS introduced, and the

court admitted, 76 exhibits.6 Finally, Father and Mother testified in their own

defense.

       At the conclusion of the hearing, the orphans’ court took the decision

under advisement. On August 18, 2021, the orphans’ court entered decrees

involuntarily terminating the parental rights of Father and Mother.

       Father and Mother each timely filed a notice of appeal and a concise

statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The orphans’ court issued one Pa.R.A.P. 1925(a) opinion addressing the claims

of both parents.

       At appeal number 1210 MDA 2021, Father sets forth two issues for our

consideration.

       1. Whether the honorable court erred as matter of law in
          terminating [Father’s] parental rights based upon [BCCYS’s]
____________________________________________


6 The exhibits included petitions and orders from Child’s dependency matter;
notes and reports authored by service providers regarding domestic violence,
mental health, and other services provided to Mother and Father during the
dependency; notes from service providers recording observations during
visits; drug and psychiatric evaluations; urinalysis reports; criminal records
and PFA records for Father and Mother; and paystubs. See N.T., 8/21/21, at
185-939 (Exhibits 1-76). The court admitted all of the exhibits without
objection. Id. at 15, 25, 34, 55, 74, 100, 166.

                                           -6-
J-A05011-22 & J-A05012-22



          presentation of evidence to meet its burden of proof pursuant
          to factors under 23 Pa.C.S.[A] § 2511(a)(1), (2), (5), and (8),
          without considering strides made by Father to remediate
          issues?

       2. Whether the honorable court erred in finding the emotional
          bond between [Father] and Child would not have a negative
          effect on . . . Child if the parental bond was severed?

Father’s Brief7 at 4 (some capitalization omitted).

       At appeal number 1211 MDA 2021, Mother sets forth two issues for our

consideration.

       1. Whether [BCCYS] failed to prove by clear and convincing
          evidence that [M]other’s parental rights should have been
          terminated pursuant to 23 Pa.C.S.[A] § 2511(a)(1), (2), (5),
          and (8) since she had substantially completed her single case
          plan objectives as required to have . . . [C]hild returned to her?

       2. Whether [t]here was a strong emotional and parental bond
          between [Mother] and . . . [C]hild which would have had a
          negative effect on . . . [C]hild if the parental bond was
          permanently severed?

Mother’s Brief at 5.

       We review these issues mindful of our well-settled standard of review.

“In cases concerning the involuntary termination of parental rights, appellate

review is limited to a determination of whether the decree of the termination

court is supported by competent evidence.” In re Adoption of C.M., 255

A.3d 343, 358 (Pa. 2021). When applying this standard, appellate courts must

____________________________________________


7 Father’s Brief refers to the brief he filed in his own appeal. On December
16, 2021, Father filed a letter brief in support of Mother in her appeal.
Although we have reviewed it, we have no need to cite to it in this
memorandum.

                                           -7-
J-A05011-22 & J-A05012-22



accept the orphans’ court’s findings of fact and credibility determinations if

they are supported by the record. Interest of S.K.L.R., 256 A.3d 1108, 1123

(Pa. 2021).   “Where the trial court’s factual findings are supported by the

evidence, an appellate court may not disturb the trial court’s ruling unless it

has discerned an error of law or abuse of discretion.”      In re Adoption of

L.A.K., 265 A.3d 580, 591 (Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.”   In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa.

2012). Instead, an appellate court may reverse for an abuse of discretion

“only upon demonstration of manifest unreasonableness, partiality, prejudice,

bias, or ill-will.” Id. at 826. This standard of review reflects the deference

we pay to trial courts, who often observe the parties first-hand across multiple

hearings. Interest of S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.” In re Adoption of C.M., 255

A.3d at 358. Termination of parental rights has “significant and permanent

consequences for both the parent and child.” In re Adoption of L.A.K., 265

A.3d at 591. As such, the law of this Commonwealth requires the moving

party to establish the statutory grounds by clear and convincing evidence,


                                      -8-
J-A05011-22 & J-A05012-22



which is evidence that is so “clear, direct, weighty, and convincing as to enable

a trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.”    In re Adoption of C.M., 255 A.3d at 359

(quotation marks and citations omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act.      “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.”   Id.; see also 23 Pa.C.S. § 2511(a)(1)-(11).       In evaluating

whether the petitioner proved grounds under subsection 2511(a), the trial

court must focus on the parent’s conduct and avoid using a “balancing or best

interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa. Super.

2021). If the trial court determines the petitioner established grounds for

termination under subsection 2511(a) by clear and convincing evidence, the

court then must assess the petition under subsection 2511(b), which focuses

on the child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We begin with Father and Mother’s first issues, which similarly address

whether the orphans’ court erred or abused its discretion in finding grounds

to terminate their parental rights under subsection 2511(a), particularly in

light of the efforts they have made.

      Father argues that BCCYS’s filing of a termination of parental rights

petition against him was premature and fundamentally unfair. Father’s Brief

at 22-26.   According to Father, the Covid-19 pandemic caused a delay in


                                       -9-
J-A05011-22 & J-A05012-22



services that prevented Father from being able to make progress. Id. Father

contends BCCYS filed a petition against Father before they made reasonable

efforts to reunify him and Child, claiming that BCCYS did not refer him to

agencies or schedule services until after it filed the petition. Id. In Father’s

view, the pandemic is an environmental factor that was beyond his control

and cannot be held against him pursuant to 23 Pa.C.S.A. § 2511(b).8 Id. at

24-26.

       Mother argues she was ready, willing, and able to care for Child at the

time of the termination hearing. Mother’s Brief at 11. She contends she made

progress     in   addressing     her    mental     health   and   substance   abuse,

notwithstanding some setbacks, and she was working with her landlord to

address unpaid back rent. Id. at 12-13. She also echoes Father’s argument

that BCCYS should have afforded her more time to demonstrate progress due

to the challenging conditions of the pandemic, stressing that BCCYS did not

refer her to domestic violence treatment at CCG until after the agency filed

the petition against her. Id. at 12.

       The orphans’ court offered the following analysis of Father and Mother’s

claims. Regarding Father, the orphans’ court focused on his actions during


____________________________________________


8  As discussed further infra, Father refers to this portion of subsection
2511(b): “The rights of a parent shall not be terminated solely on the basis of
environmental factors such as inadequate housing, furnishings, income,
clothing and medical care if found to be beyond the control of the parent.” 23
Pa.C.S.A. § 2511(b).

                                          - 10 -
J-A05011-22 & J-A05012-22



visits, his inability or refusal to identify any skill he learned from services

during his testimony, and the opinion of mental health and domestic violence

experts that Father poses a risk to the health and safety of Child. Therefore,

the court concluded that Father lacks the ability or desire to remedy the

conditions that led to Child’s removal. Orphans’ Court Opinion, 10/18/21, at

22-23.

      As for Mother, the orphans’ court acknowledged Mother’s visits with

Child grew more appropriate over time, but it was concerned with her

extensive absences and that Mother was still working on developing basic

child-rearing skills despite this being Mother’s sixth child. Id. Her lack of

parenting skills, failure to visit consistently, ongoing struggles with mental

health and substance abuse, and toxic relationship with Father led the

orphans’ court to conclude that Mother has not shown she has the ability or

desire to remedy the conditions that led to Child’s removal. Id.

      BCCYS’s petition was premised upon sections 2511(a)(1), (a)(2),

(a)(5), and (b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child

                                    - 11 -
J-A05011-22 & J-A05012-22



           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                    ***

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), and (b).




                                   - 12 -
J-A05011-22 & J-A05012-22



        We first consider whether BCCYS proved by clear and convincing

evidence the existence of grounds pursuant to subsection 2511(a)(2).9

        In order to terminate parental rights pursuant to 23 Pa.C.S.A.
        § 2511(a)(2), the following three elements must be met: (1)
        repeated and continued incapacity, abuse, neglect or refusal; (2)
        such incapacity, abuse, neglect or refusal has caused the child to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.

Interest of D.R.-W., 227 A.3d 905, 912-13 (Pa. Super. 2020) citing In re

Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).

        “Parents are required to make diligent efforts toward the reasonably

prompt assumption of full parental duties.” In re Adoption of A.H., 247

A.3d at 443.        A “parent's vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re Z.P., 994 A.2d at

1118.




____________________________________________


9 Neither the decrees nor the opinion of the orphans’ court elucidates the
specific grounds upon which it relies. Nevertheless, it is axiomatic that the
petitioner needs to establish only one subsection of 2511(a) to proceed to
subsection 2511(b), and we may affirm a decree based upon any valid reason
appearing from the record. In re C.S., 761 A.2d 1197, 1201 (Pa. Super.
2000) (en banc). In its opinion, the orphans’ court erroneously states that
BCCYS sought termination under subsection 2511(a)(8), when neither petition
included (a)(8). See Orphans’ Court Opinion, 10/18/21, at 20-21. Father
and Mother repeat the same misstatement. Father’s Brief at 13; Mother’s
Brief at 9.

                                          - 13 -
J-A05011-22 & J-A05012-22



      Grounds for termination under subsection (a)(2) include more than

affirmative misconduct and acts of refusal; it also includes parental incapacity.

In re Adoption of A.H., 247 A.3d 439, 443 (Pa. Super. 2021) (citation

omitted).   Thus, sincere efforts to perform parental duties may still be

insufficient to remedy an incapacity. In re Z.P., 994 A.2d at 1117. This is

because subsection (a)(2) “emphasizes the child’s present and future need for

essential parental care, control or subsistence necessary for his physical or

mental well-being,” especially “where disruption of the family has already

occurred and there is no reasonable prospect for reuniting it.” Id.

      The orphans’ court may also terminate the parental rights of a parent

who has never had physical custody of a child. Id. at 1118.

      [W]hen a parent has demonstrated a continued inability to
      conduct his or her life in a fashion that would provide a safe
      environment for a child, whether that child is living with the parent
      or not, and the behavior of the parent is irremediable as supported
      by clear and competent evidence, the termination of parental
      rights is justified.

Id. (citing In re Adoption of Michael J.C., 486 A.2d 371, 375 (Pa. 1984)

(OAJC)).

      Our review of the record indicates that the orphans’ court’s findings have

ample support.    Father’s mental health and risk for engaging in domestic

violence remained a concern throughout Child’s dependency. After evaluating

Father on February 21, 2020, Andrea Karlunas, who testified as an expert in

domestic violence and mental health, assessed Father’s insight and judgment

as poor. N.T., 6/21/21, at 19. Father often interrupted her, raised his voice,

                                     - 14 -
J-A05011-22 & J-A05012-22



and avoided her questions. Id. at 19-20. He deflected responsibility, blaming

Child’s removal on Mother’s past behavior. Id.; see also id. at 622 (Exhibit

42).   He minimized his own history, stating that any reports pertaining to

violence were “false and defaming,” blamed past PFA petitioners as

“manipulative and mad,” and claimed he had an “impeccable reputation” and

raised his other children without issue. Id. at 622 (Exhibit 42).

       Ms. Karlunas opined that Father did not appear to have the insight or

ability to gauge a young toddler’s needs or desires or to present as a calming

factor, and further stated that she had some concerns about Father’s presence

around minors. Id. at 20. Father was unable to be redirected during the

interview and his behavior escalated.              Id. at 23.   Notably, during her

testimony at the hearing, Father interrupted, stating, “Am I supposed to

believe this?” and left the courtroom. Id. at 20.

       These concerns remained when Father underwent a psychological

evaluation on January 26, 2021. Dr. Maria Ruiza Yee10 diagnosed Father with

Antisocial and Narcissistic Personality Disorder. N.T., 6/21/21, at 638 (Exhibit

44). By her assessment, Father exhibited “a pervasive pattern of disregard

and violation of the rights of others.” Id. Father lacked remorse and saw

himself as a victim. Id. He exhibited “a pervasive pattern of grandiosity,


____________________________________________


10Dr. Yee did not testify at the hearing, but BCCYS entered, and the orphan’s
court admitted, her report without objection. N.T., 6/21/21, at 166; see also
id. at 628 (Exhibit 44).

                                          - 15 -
J-A05011-22 & J-A05012-22



needs for admiration, and lack of empathy.”       Id. He viewed himself as a

“protector and savior,” commenting that he is attracted to Mother “because

she is weak and needs protection.”         Id.   Dr. Yee appraised Father as

“interpersonally exploitative.” Id. at 639. Significantly, Dr. Yee opined that

Father’s personality traits render him unamenable to psychotherapy and

present a barrier to treatment. Id.

      The concerns of Ms. Karlunas and Dr. Yee echo concerns of Julie Karaisz,

who provided Father with domestic violence treatment at CCG between late

2020 and early 2021. Although Father attended group and individual sessions

regularly, after such sessions Father still was unable to acknowledge that he

had a problem or articulate why he was involved with BCCYS. N.T., 6/21/21,

at 27-30, 32, 40. Father presented with a lot of anger and inability to re-

direct his anger. Id. at 31. In Ms. Karaisz’s view, Father engages in denial,

blame, and justification, and is desensitized to violence. Id. Father’s level of

denial and accountability was “zero” even after months of sessions. Id. at 33.

His denial and lack of accountability posed significant barriers to his treatment,

causing Ms. Karaisz to assess his prognosis as “poor” and “very limited.” Id.

at 30-31, 33, 40. Ultimately, Ms. Karaisz believed Father’s mental health,

namely his personality disorder, interfered with making progress in other

areas of his life, and he needed sustained mental health treatment before he

could address the other concerns in his life or be in a parental role. Id. at 41;

see also 624, 627 (Exhibit 43).


                                      - 16 -
J-A05011-22 & J-A05012-22



      The record indicates Mother also struggled with her mental health and

substance abuse despite her efforts to stabilize. In the first evaluation on

January 24, 2020, the evaluator diagnosed Mother with moderate/severe

cannabis use disorder and moderate/severe alcohol use disorder, classified

her as being in remission, and recommended that she attend dual-diagnosis

treatment. N.T., 6/21/21, at 161; see also id. at 329 (Exhibit 25). Mother

did not begin treatment, and she had a series of positive screens for THC in

the fall of 2020. Id. at 161.

      Mother began individual and group dual-diagnosis treatment to address

substance abuse and her mental health at Berk’s Counseling Center in

November 2020. N.T., 6/21/21, at 321 (Exhibit 22). She completed intensive

outpatient treatment on March 11, 2021. Id. at 324 (Exhibit 24). At that

time, her counselor assessed her prognosis as good. Id. Around this same

time, Mother underwent a second drug and alcohol evaluation. On March 8,

2021, the evaluator diagnosed Mother with other psychoactive substance use,

and unspecified psychoactive substance-induced disorder, in remission, and

recommended that Mother continue with biweekly individual sessions at Berk’s

Counseling Center. Id. at 161-163; see also id. at 331 (Exhibit 26).

      However, according to Cheri Kopycienski, her caseworker at Child &

Family First, Mother was experiencing depression between January and April

2021. N.T., 6/21/21, at 93; see also id. at 858-68 (Exhibit 71). Mother’s

depression, by her own admission to staff at Child & Family First, caused her


                                   - 17 -
J-A05011-22 & J-A05012-22



to miss casework and parenting sessions. Id. at 867. Mother was hospitalized

in May 2021 after struggling with suicidal thoughts and severe anxiety. N.T.,

6/21/21, at 52; see also id. at 869 (Exhibit 72).

      During her testimony, Mother acknowledged having a “mental crisis”

throughout May 2021, resulting in her being “in and out” of the hospital at

two facilities.   Id. at 122.   She was released only three days prior to the

hearing. Id. at 134. Mother reported not being able to keep food down and

“going through a mental crisis where [she] didn’t want to do anything.” Id.

at 123.

      Mother was also undergoing treatment at CCG to address domestic

violence concerns and her relationship with Father. She began working with

Violet Emory in December 2020. Ms. Emory assessed Mother’s progress as

limited and her accountability to her current circumstances as poor.     N.T.,

6/21/21, at 316 (Exhibit 21). Ms. Emory indicated several ongoing risk factors

for Mother, including her unresolved trauma, desensitization to violence, lack

of a healthy support system, lack of skills, knowledge, and action to protect

herself and children from violence, and financial dependance on Father. Id.

at 318.

      In March 2020, Mother transferred to Mr. Rohrbach, a psychotherapist

at CCG, to accommodate Mother’s work schedule. Id. at 49, 64. Mr. Rohrbach

conducted four brief individual sessions with Mother through telehealth




                                      - 18 -
J-A05011-22 & J-A05012-22



between March and May 2021. Id. at 48-49. Sessions discontinued after

Mother stopped answering Mr. Rohrbach’s calls. Id. at 49.

      Much like Ms. Emory’s report, Mother’s progress with Mr. Rohrbach was

“[v]ery limited overall.” Id. at 51. Based on Father’s significant domestic

violence history, Mr. Rohrbach had concerns about Mother’s relationship with

Father. Id. Mother denied problems in their relationship. Id. She spoke in

a monotone voice regarding past events of trauma and reasons why she had

been involved with BCCYS in the past.         Id. at 53.   This suggested to Mr.

Rohrbach that Mother was desensitized to trauma and may not take steps to

prevent, identify, or address abuse. Id. at 874 (Exhibit 72). In Mr. Rohrbach’s

opinion, Mother did not have the skills to be protective of Child and should not

be in a caregiving role. Id. at 875. He believes Mother is in need of long-

term treatment that could extend past the program’s standard 26-week plan,

and that she may not progress quickly enough to achieve all of the goals

needed to reunify with Child. Id. at 65.

      Regarding parenting, the record shows that Father and Mother made

some progress in their basic skills, but they never progressed to unsupervised

visitation. Vicky Acevedo, who supervised visits early in Child’s dependency,

did not have concerns about their parenting of Child as a young infant during

the ten sessions she spent with them. N.T., 6/21/21, at 81. Nevertheless,

she thought visits needed to remain supervised because “they were both new

to the thing” and had outside issues to resolve. Id.


                                     - 19 -
J-A05011-22 & J-A05012-22



      Ms. Kopycienski then began supervising weekly visits with the parents.

Id. at 110. Initially, Father dominated the visits and Mother was more passive

in her parenting.   Id. at 95.    Over time, this improved, and both were

nurturing and engaging with Child.    Id. Father and Mother both exhibited

difficulties understanding appropriate child development; they sometimes had

expectations of Child that were above his age range. Id. at 89.

      Significantly, Father’s ability to regulate his behavior during visits

remained a concern. Father was resistant to suggestions; he would state that

other people have told him he is a great dad and reference his other children.

Id. at 91-92. After Ms. Kopycienski reported information to BCCYS that was

not positive for Father, he refused to meet with her. Then, during a visit, he

told Child not to look at Ms. Kopycienski and held a book in front of Child’s

face to block Child from looking at her. Id. at 94.

      At a visit on May 19, 2021, Child had a bruise on his forehead. Id. at

106. Father was dissatisfied with the explanation from Child’s foster mother

that the bruise came from ordinary toddler play.        Father escalated his

demeanor, yelling and screaming close to Mother and Child, until he threw his

phone onto the floor. Id. at 95-97.    Father refused to discuss the incident

after the fact and continued to focus on his blame of foster mother. Id. at

99. Mother sat passively even though she later told the caseworker that she

was not concerned about the mark on Child’s forehead. Id. at 97-98.




                                    - 20 -
J-A05011-22 & J-A05012-22



     In Ms. Kopycienski’s opinion, despite some progress with parenting

skills, the need for supervision continued based upon the parents’ limited

understanding of child development, Father’s anger, and Mother’s passivity.

Id. at 118-19.

     Furthermore, their consistency was a concern.     Both parents missed

multiple sessions of parenting education without notice. Id. at 91. They also

were inconsistent with visits. Between late March 2020 and August 2020,

Father and Mother had no contact with Child, save for one visit in July 2020.

N.T., 6/21/21, at 260-70 (Exhibits 14-16). Although they resumed attending

visits around October 2020, they still cancelled, did not confirm, or did not

show up for about half of the visits offered between October 2020 and June

2021. See id. at 269-73, 858-59, 879-80 (Exhibits 16-17, 71, 74).

     Finally, Father and Mother’s housing instability remained an issue. At

the beginning of Child’s dependency, Mother and Father were homeless and

residing in separate homeless shelters. Id. at 70-71. They then moved into

an apartment, but their landlord shut off their electricity when Father and

Mother were behind on their rent. Id. at 85. Father and Mother were able to

address most of the back rent by obtaining funding through pandemic relief

legislation, but they continued to owe money on top of their rent to pay off

the balance. Id. at 102. Ms. Kopycienski assisted Father and Mother with

pursuing other housing but they have not followed through or showed up to

all of the appointments. Id. at 103, 105.


                                   - 21 -
J-A05011-22 & J-A05012-22



      In sum, both parents have demonstrated ongoing incapacities and/or

refusals that have left Child without essential parental care throughout Child’s

dependency. Father has high conflict stemming from his personality disorder

and has failed to reduce his risk of engaging in domestic violence. Mother has

ongoing struggles with mental health and substance abuse. She remains in a

relationship with Father, has not addressed her past trauma, and remains at

risk of being unable to protect herself or Child.       Father and Mother both

continue to experience housing instability. They have not progressed past

supervised visits and are not close to reunifying with Child.         Father’s and

Mother’s problems are long-standing and permeate most facets of their lives,

and both are either unwilling or unable to change and eliminate the instability

that renders them unsuitable for parenting Child. Thus, the orphans’ court

did not err or abuse its discretion in terminating their parental rights pursuant

to subsection 2511(a)(2). See In re Z.P., 994 A.2d at 1117-118.

      Neither Father’s nor Mother’s arguments persuade us to the contrary.

Regarding their arguments as to the agency’s provision of reasonable efforts,

we acknowledge that the provision or omission of efforts can be relevant to a

termination of parental rights petition, particularly relating to a parent’s ability

to change or remedy circumstances. See In re D.C.D., 105 A.3d 662, 675

(Pa. 2014). However, even if an agency did not provide reasonable efforts,

the orphans’ court may still opt to terminate parental rights. Id.




                                      - 22 -
J-A05011-22 & J-A05012-22



      Nothing in the certified record shows that the agency failed to make

reasonable efforts in this case. We observe that at the permanency review

hearings on May 12, 2020, October 6, 2020, January 26, 2021, and March 2,

2021, the juvenile court made a finding that BCCYS engaged in the provision

of reasonable services. Id. at 209-54 (Exhibits 7-10). There is no indication

that Father or Mother ever challenged these findings.

      In their briefs, Father and Mother attempt to paint a picture where the

agency ignored them until after it filed the petitions and where the pandemic

interfered with their ability to work towards reunification. See Father’s Brief

at 22-26; Mother’s Brief at 12. In a vacuum, Father’s and Mother’s arguments

that the agency prematurely filed the petition amid pandemic restrictions and

before it offered services sound compelling.    But these arguments are not

borne out by the certified record.    Instead, the record demonstrates that

Father and Mother had the information they needed to begin services, but

they neither engaged with services nor remained in contact with BCCYS or

service providers.

      In a letter dated March 4, 2020, BCCYS provided contact information for

the caseworker, as well as for scheduling random urinalysis and mental health

and domestic violence evaluations at CCG. Id. at 282 (Exhibit 18). Around

this same time, the records from Open Door International indicate that Father

and Mother began declining case work sessions in late February 2020 and

early March 2020, stopped appearing for visits, and did not remain in contact


                                     - 23 -
J-A05011-22 & J-A05012-22



with their caseworker. Id. at 262 (Exhibit 14). Notably, this failure to remain

in contact pre-dated the institution of any widespread pandemic restrictions.

      BCCYS sent another letter to Father and Mother on June 22, 2020,

indicating that the caseworker had been unable to reach them on the

telephone numbers Father and Mother had provided to her.          Id. at 283.

Nevertheless, Open Door International’s records show Father and Mother’s

failure to remain in consistent contact continued. See id. at 265 (Exhibit 15).

As noted supra, Father and Mother did not take advantage of opportunities to

visit with Child virtually, and went from February to July without having

contact with him at all. Id. at 265 (Exhibit 15). Even after re-starting visits

in July 2020, Father and Mother repeatedly failed to confirm visits, and only

saw Child four times between July 13, 2020 and October 15, 2020. Id. at 269

(Exhibit 16).

      Thus, while the pandemic has undoubtedly put challenges in place for

everyone, Father and Mother fail to convince us that it was BCCYS or the

pandemic that created barriers to work on reunification prior to BCCYS’s filing

of the petition.

      Moreover, while Father and Mother emphasize the timing of the

petition’s filing, under subsection (a)(2) and (a)(5), the orphans’ court is

permitted to consider parental efforts that occur post-petition.       See 23

Pa.C.S.A. § 2511(b). It is clear from the opinion of the orphans’ court that it

did, in fact, do so. As detailed above, the orphans’ court had ample evidence


                                    - 24 -
J-A05011-22 & J-A05012-22



before it that Father and Mother’s incapacities were too numerous and

significant to overcome. Even assuming for the sake of argument that any

delay in service referrals was attributable to BCCYS, the testimony of the

various providers detailed above indicates that this delay did not cause Father

and Mother’s downfall. Thus, we reject Father and Mother’s arguments that

the orphans’ court terminated their parental rights solely on the basis of

environmental factors beyond their control.     See 23 Pa.C.S.A. § 2511(b).

Likewise, we reject their arguments that their efforts were enough to remedy

their incapacities and they should have been afforded more time while Child

remained in foster care. See In re Z.P., 994 A.2d at 1117-118.

      We turn now to Father and Mother’s second issues, which both address

the orphans’ court’s analysis under subsection (b).        See 23 Pa.C.S.A.

§ 2511(b) (“The court in terminating the rights of a parent shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child”).

      “The emotional needs and welfare of the child have been properly

interpreted to include intangibles such as love, comfort, security, and

stability.” T.S.M., 71 A.3d at 628 (citation and quotation marks omitted).

Our Supreme Court has made clear that section 2511(b) requires the trial

court to consider the nature and status of the bond between a parent and

child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993). Parental rights may be

terminated notwithstanding the existence of a parent-child bond.         When


                                    - 25 -
J-A05011-22 & J-A05012-22



examining the effect upon a child of severing a bond, courts must examine

whether termination of parental rights will destroy a “necessary and beneficial

relationship,”   thereby   causing   a     child   to   suffer   “extreme   emotional

consequences.” Id. Furthermore, a parent’s love of a child, alone, does not

preclude a termination. See In re: L.M., 923 A.2d 505, 512 (Pa. Super.

2007).

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.”   Id.   In determining needs and welfare, the court may properly

consider the effect of the parent’s conduct upon the child and consider

“whether a parent is capable of providing for a child’s safety and security or

whether such needs can be better met by terminating a parent’s parental

rights.” Interest of L.W., 267 A.3d at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The T.S.M. Court directed that, in


                                         - 26 -
J-A05011-22 & J-A05012-22



weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. “Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      In the instant case, although Father sets forth an issue in his concise

statement and his statement of questions presented regarding Child’s needs

and welfare pursuant to subsection 2511(b), he does not include any

argument addressing Child’s needs and welfare. Failure to develop such an

argument in the argument section of a brief renders it waived. See In re:

M.Z.T.M.W., 163 A.3d 462, 465-66 n.3 (Pa. Super. 2017). Even if Father had

not waived his challenge to subsection 2511(b), we would find it lacked merit

for similar reasons as to why we ultimately reject Mother’s challenge.

      Mother’s argument is exceedingly brief.     She argues BCCYS failed to

prove its petition under subsection 2511(b) because she and Child share a

bond. Mother’s Brief at 14. To support this contention, Mother asserts that

she was nurturing and appropriate during all visits, even if her visits were

inconsistent. Id. at 15. This argument fails to convince us that the orphans’

court erred or abused its discretion in terminating Mother’s parental rights

under subsection 2511(b). See In re K.Z.S., 946 A.2d 753, 764 (Pa. Super.

2008) (holding orphans’ court properly protected bond between child and

foster mother as opposed to attenuated bond between child and his mother


                                     - 27 -
J-A05011-22 & J-A05012-22



forged during irregular visits); In re T.M.T., 64 A.3d 1119, 1128 (noting

children’s enjoyment of snacks and fun time during a supervised visit “does

not rise to the level of a parent-child bond”).

      Child has never been in Mother or Father’s care. He came into foster

care at birth. He remained in foster care at the time of the termination of

parental rights hearing a year and one-half later. He has spent most of his

life with his foster mother, only visiting with Mother and Father sporadically.

N.T., 6/21/21, at 260-73, 858-59, 879-80 (Exhibits 14-17, 71, 74). His foster

mother is a long-term resource for Child. Id. at 160-61. Child is bonded with

his foster mother, is comfortable in his surroundings, and looks to her for all

his needs. Id. at 160, 175. Under these circumstances, we concur with the

orphans’ court conclusion that termination of Mother and Father’s rights would

not have a negative effect on Child and, at this point in Child’s life, would inure

to his benefit to provide him with security, love, and stability with his foster

mother, who meets his needs and functions as his parental figure. Orphans’

Court Opinion, 10/18/21, at 10, 23. Accordingly, no relief is due.

      Having found that the orphans’ court did not err or abuse its discretion

in terminating Father and Mother’s parental rights under 23 Pa.C.S.A.

§§ 2511(a)(2) and (b), we affirm the decrees.

      Decrees affirmed.




                                      - 28 -
J-A05011-22 & J-A05012-22



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/24/2022




                            - 29 -